PER CURIAM.
This cause is before us upon an amended petition for a writ of mandamus. Petitioner alleges that the method by which his presumptive parole release date was determined treats his concurrent sentences as if they were consecutive sentences.
Section 947.173, Fla.Stat., provides for administrative review, upon request, of presumptive parole release date determinations. However, it is not alleged that such review was ever requested as to the issue now presented. Petitioner’s apparent failure to avail himself of this administrative remedy precludes mandamus relief. See State ex rel. Boulevard Mortgage Co. v. Thompson, 113 Fla. 419, 151 So. 704 (1933).
Accordingly, the petition is denied.
MILLS, C. J., and LARRY G. SMITH, and WENTWORTH, JJ., concur.